EXHIBIT 10.1


SUMMARY OF 2011 LONG TERM INCENTIVE PROGRAM
 
On February 28, 2011, Metropolitan Health Networks, Inc.’s (the “Company”) Board
of Directors, based upon the recommendation of the Company’s Compensation
Committee, approved the terms and conditions of the Company’s 2011 Long Term
Incentive Award Program (the “2011 LTI Program”). The 2011 LTI Program grants,
pursuant to the general terms and conditions of the Company’s Omnibus Equity
Compensation Plan, varying amounts of stock options and restricted shares of
Common Stock (the “Equity Award”) to various executives and employees (the “Plan
Participants”).
 
Each year, the Compensation Committee assigns each of the Plan Participants an
equity incentive award amount expressed as a percentage of the participant’s
annual base salary for the subject year (the “Equity Percentage”). In setting
this Equity Percentage for executives, in addition to competitive market
information, the Compensation Committee considers the Company’s operating
results and performance, the individual executive’s performance against the
individual’s objectives, the percentage of overall share usage attributed to
executives and the total number of shares subject to grants relative to the
Company’s equity capital structure. The Compensation Committee does not place
particular emphasis on any one factor but rather analyzes the appropriateness of
awarding long term equity compensation in light of all of these considerations.
The table below sets forth the 2011 Equity Percentage for certain of the Plan
Participants, namely the Company’s Chief Executive Officer, Chief Financial
Officer, Chief Operating Officer and General Counsel.
 


Name and Title
 
Equity Percentage
for 2011
Michael Earley
 Chief Executive Officer
 
 
100%
Roberto J. Sabo
 Chief Financial Officer
 
 
80%
Jose A. Guethon, M.D.
 Chief Operating Officer
 
 
80%
Roberto L. Palenzuela
 General Counsel
 
 
50%



 
Pursuant to the 2011 LTI Program, the Equity Award will be paid to the executive
officers referenced above in March 2011 and will be paid approximately 40% in
stock options and approximately 60% in restricted shares of Common Stock.  The
stock price used to calculate the Equity Award of each executive officer is the
average closing price of our Common Stock for the 30 trading days immediately
preceding February 1 (the “Market Price”).
 
Restricted shares are valued at 100% of the Market Price and stock options are
valued at 33% of the Market Price. Both forms of award generally vest ratably on
an annual basis over a four year service period and expire after a ten year
term. The exercise price for option grants is based on the closing price of our
Common Stock on the NYSE Amex on the grant date.
 
 